DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/03/2021 has been entered. Claims 1-5 and 7-20 remain pending in the application. Claims 1-5 and 7-20 are found allowable.
REASONS FOR ALLOWANCE
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest that limitations of the independent claims, in such a manner that rejection under 35 USC 102 or 103 would be improper.
Regarding claims 1, 7 and 10 the closet prior art is Sinclair US Patent No. 5,940,222.
Regarding claim 1, as explained in the previous Office action, Sinclair teaches a variable magnification optical system consisting of, in order from an object side: a first optical system that includes two reflecting mirrors having reflective surfaces arranged to face each other and remains stationary with respect to an image plane during changing magnification; and a second optical system that includes a plurality of lens groups moving during changing magnification, wherein the two reflecting mirrors consist of a first reflecting mirror that is an optical element having a power at a position closest to the object side on an optical path, has a reflective surface concave toward the object side, and reflects light, which is originated from an object, toward the object side, and a second reflecting mirror that has a reflective surface convex toward an image 
However, Sinclair fails to disclose or reasonably suggest wherein a lens closest to the image side in the first lens group and a lens closest to the object side in the second lens group have positive refractive powers and are convex to each other.
Regarding claim 7, as explained in the previous Office action, Sinclair teaches a variable magnification optical system consisting of, in order from an object side: a first optical system that includes two reflecting mirrors having reflective surfaces arranged to face each other and remains stationary with respect to an image plane during changing magnification; and a second optical system that includes a plurality of lens groups moving during changing magnification, wherein the two reflecting mirrors consist of a first reflecting mirror that is an optical element having a power at a position closest to the object side on an optical path, has a reflective surface concave toward the object side, and reflects light, which is originated from an object, toward the object side, and a second reflecting mirror that has a reflective surface convex toward an image side and reflects the reflected light, which is reflected from the first reflecting mirror, toward the image side, wherein the second optical system includes, successively in order from a position closest to the object side, a first lens group that consistently moves to the object side during changing magnification from a wide-angle end to a telephoto end and has a positive refractive power, and a second lens group that moves in a direction of an optical axis with a locus different from a locus of the first lens group during changing magnification and has a positive refractive power, wherein an intermediate image is formed between the second reflecting mirror and the first lens group, and the intermediate image is re-formed through the second optical system.
However, Sinclair fails to disclose or reasonably suggest wherein a lens closest to the object side in the first lens group has a negative refractive power and is concave toward the object side.
Regarding claim 10, as explained in the previous Office action, Sinclair teaches a variable magnification optical system, consisting of, in order from an object side: a first optical system that includes two reflecting mirrors having reflective surfaces arranged to face each other and remains stationary with respect to an image plane during changing magnification; and a second optical system that includes a plurality of lens groups moving during changing magnification, wherein the two reflecting mirrors consist of a first reflecting mirror that is an optical element having a power at a position closest to the object side on an optical path, has a reflective surface concave toward the object side, and reflects light, which is originated from an object, toward the object side, and a second reflecting mirror that has a reflective surface convex toward an image side and reflects the reflected light, which is reflected from the first reflecting mirror, toward the image side, wherein the second optical system includes, successively in order from a position closest to the object side, a first lens group that consistently moves to the object side during changing magnification from a wide-angle end to a telephoto end and has a positive refractive power, and a second lens group that moves in a direction of an optical axis with a locus different from a locus of the first lens group during changing magnification and has a positive refractive power, wherein an intermediate image is formed between the second reflecting mirror and the first lens group, and the intermediate image is re-formed through the second optical system.
However, Sinclair fails to disclose or reasonably suggest wherein assuming that a radius of curvature of the reflective surface of the first reflecting mirror is rM1, and a radius of curvature of the reflective surface of the second reflecting mirror is rM2, Conditional Expression (13) is satisfied, 1<rM1/rM2<2.5 (13).
Regarding claims 2-5, 8, 9, and 11-20, these claims depend on an allowable base claim and are therefore allowable for the reasons stated supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872